Case 4:20-cv-00065-RAS-CAN Document 60 Filed 08/05/21 Page 1 of 2 PageID #: 256




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

  TYTON HESTER, #154368                              §
                                                     §   Civil Action No. 4:20-CV-065
  v.                                                 §   (Judge Schell/Judge Nowak)
                                                     §
  UNITED STATES OF AMERICA, ET AL.                   §

                                     ORDER OF DISMISSAL

        This case was referred to the United States Magistrate Judge who issued a report and

 recommendation (Dkt. #54) recommending that pro se Plaintiff Tyton Hester’s claims be

 dismissed. Specifically, the Magistrate Judge recommended that Plaintiff’s claims against the

 United States be dismissed without prejudice, and Plaintiff’s claims against Assistant United States

 Attorney Ernest Gonzalez be dismissed with prejudice.               The Magistrate Judge further

 recommended that Plaintiff’s “Motion for Leave to Amend Complaint” (Dkt. #37) and “Motion

 for Default Judgment” (Dkt. #40) be denied, and Plaintiff’s “Motion for Disclosure” (Dkt. #41) be

 denied as moot. Finally, the Magistrate Judge recommended that the Plaintiff be advised that the

 dismissal of his claims in the instant litigation constitutes a third strike under 28 U.S.C. § 1915(g)

 and, as a result, the Plaintiff may be denied in forma pauperis status and be required to pay the full

 filing fee when filing additional civil actions or appeals unless he demonstrates that he is in

 imminent danger of serious physical injury. On April 7, 2021, this case was reassigned to the

 undersigned (Dkt. #49). Having received the report of the Magistrate Judge, the Plaintiff’s

 Objections (Dkt. #57), and the Defendants’ Response (Dkt. #58), the court conducted a de novo

 review of the same and is of the opinion that the Magistrate Judge’s report should be adopted.

        It is therefore ORDERED that pro se Plaintiff Tyton Hester’s claims against the United

 States and Assistant United States Attorney Ernest Gonzalez are DISMISSED as set forth above.
Case 4:20-cv-00065-RAS-CAN Document 60 Filed 08/05/21 Page 2 of 2 PageID #: 257




        It is further ORDERED that pro se Plaintiff Tyton Hester’s “Motion for Leave to Amend

 Complaint” (Dkt. #37) and “Motion for Default Judgment” (Dkt. #40) are each DENIED.

        It is further ORDERED that pro se Plaintiff Tyton Hester’s “Motion for Disclosure”

 (Dkt. #41) is DENIED AS MOOT.

        It is finally ORDERED that pro se Plaintiff Tyton Hester’s frivolous claims in the instant

 litigation constitute a third strike under 28 U.S.C. § 1915(g), and the Plaintiff is not allowed to

 proceed in forma pauperis in any civil action or appeal filed while he is incarcerated or detained

 in any facility unless he is in imminent danger of serious physical injury.

        All motions by either party not previously ruled on are hereby DENIED.

        IT IS SO ORDERED.

               .    SIGNED this the 5th day of August, 2021.




                                                              _______________________________
                                                              RICHARD A. SCHELL
                                                              UNITED STATES DISTRICT JUDGE




                                                  2
